Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/25/2022 has been entered.

Response to Amendment/Argument

	Applicant’s amendments to the claims have overcome some of the rejections previously set forth in the Final Office Action mailed September 6th, 2022. Applicant’s amendments to claims 1, 4, and 8, as described on pages 5-8 have been fully considered and have been deemed sufficient to overcome the previous 35 USC § 102 art rejections through the addition of “an error probability of the sensor data record using existing reference data, wherein the reference data in the reference databased have a preassigned error probability…” as supported in specification page 6 2nd and 3rd paragraphs. As such, new rejections for claims 1, 4, and 8 are found below. All other rejections under 35 USC § 103 have additionally been maintained and are included below.

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


	Claims 1-2, and 4-9 are rejected under 35 U.S.C. 102(a)(1) being anticipated by Giurgiu et al. (US Pre-Granted Publication No. US 2017/0277716 A1 hereinafter “Giurgiu”) further in view of Yamaguchi et al. (US Pre-Granted Publication No. US 2010/0253775 A1 hereinafter “Yamaguchi”).

	Regarding claim 1 Giurgiu discloses:

	A system for calculating an error probability of a sensor data record in vehicles, the system comprising: (Giurgiu fig. 2 [0006] [0023] wherein sensor data is compared to a confidence level to detect discrepancies or false information i.e. errors in sensor data) a sensor unit with sensors in a vehicle, the sensor unit configured to provide a sensor data record for an object in an environment of the vehicle; (Giurgiu [0030] wherein the vehicle probes or detects a road feature with various sensors) a central computer receiving the sensor data record from the sensor unit; (Giurgiu [0094] [0025] wherein the vehicles and mobile devices send data to a server for multiple devices to share) and a reference database storing reference data associated with a position of the vehicle noted when the sensor data record was generated; (Giurgiu [0025] [0030] wherein the data includes where the data was recorded) wherein the central computer is programmed to 
calculate an error probability of the sensor data record (Giurgiu [0023] [0041-0042] [0049-0050] wherein the sensor data and the database is determined with a confidence score to ensure the data from the sensor is correct or if updates need to be sent to the server) …(Giurgiu [0043] wherein when new objects are detected for the first time a low confidence value and high uncertainty is assigned until more vehicles can confirm the information i.e. the higher the probability of being incorrect the lower the confidence value is for the object) …

	Giurgiu does not appear to disclose:

	using existing reference data; wherein the reference data in the reference database have a preassigned error probability; wherein calculating the error probability of the sensor data record depends at least in part on  the preassigned error probability of the reference data; or and wherein the central computer adjusts the error probability of the associated reference data based on the sensor data record.

	However, in the same field of endeavor of vehicle controls Yamaguchi discloses:

	“using existing reference data; (Yamaguchi [0034] wherein the GPS mapping unit has errors based on deterioration of the actual sensor i.e. preexisting error) wherein the reference data in the reference database have a preassigned error probability; (Yamaguchi [0034] wherein the GPS mapping unit has errors based on deterioration of the actual sensor i.e. preexisting error) wherein calculating the error probability of the sensor data record depends at least in part on  the preassigned error probability of the reference data;” (Yamaguchi [0034] wherein the GPS mapping unit has errors based on deterioration of the actual sensor i.e. preexisting error) and “and wherein the central computer adjusts the error probability of the associated reference data based on the sensor data record.” (Yamaguchi [0033-0034] wherein the controller corrects measurements of the sensors based on a map database for the navigation unit).	

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the preassigned error of Yamaguchi with the vehicle system of Giurgiu because one of ordinary skill would have been motivated to make this modification in order to more accurately control a vehicle heading and improve a navigation system for a vehicle by incorporating error sources from all aspects of the vehicle (Yamaguchi [0006] [0034]).

	Regarding claim 2 Giurgiu in view of Yamaguchi discloses all of the limitations of claim 1 and further discloses:

	The system as claimed in claim 1, wherein the central computer is further programmed to classify the sensor data record into an object class and relevant reference data are selected based on the object class. (Giurgiu [0037] [0046] wherein vehicle sensors are used to help detect road features i.e. classify objects such as crosswalks, stop signs, or obstacles).

	Regarding claim 4 Giurgiu in view of Yamaguchi discloses all of the limitations of claim 1 and further discloses:

	The system as claimed in claim 1, wherein the central computer is further programmed to calculate the error probability of the reference data on the basis of further reference data … (Giurgiu [0043] wherein one vehicle detects an object with low confidence and high uncertainty until more vehicles report to the server the same object). 

	Giurgiu does not appear to disclose:

	and the sensor data records. 

	However, in the same field of endeavor of vehicle controls Yamaguchi discloses:

	“and the sensor data records” (Yamaguchi [0034-0035] wherein the mapping and error calculations are modified by the map information and sensor information).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the preassigned error of Yamaguchi with the vehicle system of Giurgiu because one of ordinary skill would have been motivated to make this modification in order to more accurately control a vehicle heading and improve a navigation system for a vehicle by incorporating error sources from all aspects of the vehicle (Yamaguchi [0006] [0034]).

	Regarding claim 5 Giurgiu in view of Yamaguchi discloses all of the limitations of claim 1 and further discloses:

	The system as claimed in claim 1, wherein the sensor unit  calculates a preliminary error probability of the sensor data record. (Giurgiu [0024] [0043] wherein prestored information is used to set a base level for sensor confidence and when one vehicle detects an object with low confidence and high uncertainty until more vehicles report to the server the same object).

	Regarding claim 6 Giurgiu in view of Yamaguchi discloses all of the limitations of claim 1 and further discloses:

	The system as claimed in claim 1, wherein the reference data include at least one datum selected from the group consisting of: weather data, (Giurgiu [0058] wherein the server data includes traffic information, weather, event information) traffic flow data, (Giurgiu [0058] wherein the server data includes traffic information, weather, event information) traffic control data, (Giurgiu [0058] [0087] wherein traffic information and road information and traffic information) sensor data records from the same vehicle, (Giurgiu [0060] wherein sensor information from the same vehicle filtered over time is used) sensor data records from other vehicles, (Giurgiu [0041] wherein information from other vehicles is shared to the server) and digital map data. (Giurgiu [0055] wherein the vehicles and server shares mapping information).

	Regarding claim 7 Giurgiu in view of Yamaguchi discloses all of the limitations of claim 1 and further discloses:

	The system as claimed in claim 1, wherein the objects include at least one item selected from the group consisting of: traffic signs, (Giurgiu [0044] wherein traffic signs are shared with the vehicles) lane markings, (Giurgiu [0037] wherein lane markings and lane information such as lane exits are sensed) weather conditions, (Giurgiu [0058] wherein the server data includes traffic information, weather, event information) lanes, (Giurgiu [0037] wherein lane markings and lane information such as lane exits are sensed) traffic light conditions, (Giurgiu [0044-0046] wherein traffic lights, objects, and road signs are sensed) road conditions, vehicles, (Giurgiu [0019] wherein sensed objects are vehicles, blown out tires, roadkill, or rocks) obstacles, (Giurgiu [0019] wherein sensed objects are vehicles, blown out tires, roadkill, or rocks) and barriers. (Giurgiu [0019] wherein sensed objects are vehicles, blown out tires, roadkill, or rocks).

	Regarding claim 8 Giurgiu discloses:

	A method for updating navigation and management systems of a vehicle, the method comprising: (Giurgiu fig. 2 [0006] [0023] wherein sensor data is compared to a confidence level to detect discrepancies or false information i.e. errors in sensor data) receiving a sensor data record at a central computer; (Giurgiu [0094] [0025] wherein the vehicles and mobile devices send data to a server for multiple devices to share) classifying the sensor data record at the central computer; (Giurgiu [0037] [0046] wherein vehicle sensors are used to help detect road features i.e. classify objects such as crosswalks, stop signs, or obstacles) selecting and reading object-class-specific reference data from a reference database in communication with the central computer, (Giurgiu [0024-0025] [0030] wherein the data includes where the data was recorded and the information is specific for signs such as speed limit signs and the allowed speed) … and providing the calculated error probability to vehicle systems from the central computer; (Giurgiu [0023] [0041-0042] [0049-0050] wherein the sensor data and the database is determined with a confidence score to ensure the data from the sensor is correct or if updates need to be sent to the server) … and wherein the associated reference data are given a lower weighting as the error probability increases. (Giurgiu [0043] wherein when new objects are detected for the first time a low confidence value and high uncertainty is assigned until more vehicles can confirm the information i.e. the higher the probability of being incorrect the lower the confidence value is for the object).

	Giurgiu does not appear to disclose:

	wherein the reference data have a preassigned error probability; calculating an error probability of the sensor data record based on the preassigned error probability of the reference data; or adjusting an error probability of the reference data in the reference database based on the sensor data record; 

	However, in the same field of endeavor of vehicle controls Yamaguchi discloses:

	“wherein the reference data have a preassigned error probability; (Yamaguchi [0034] wherein the GPS mapping unit has errors based on deterioration of the actual sensor i.e. preexisting error) calculating an error probability of the sensor data record based on the preassigned error probability of the reference data;” (Yamaguchi [0034] wherein the GPS mapping unit has errors based on deterioration of the actual sensor i.e. preexisting error) or “adjusting an error probability of the reference data in the reference database based on the sensor data record;” (Yamaguchi [0033-0034] wherein the controller corrects measurements of the sensors based on a map database for the navigation unit)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the preassigned error of Yamaguchi with the vehicle system of Giurgiu because one of ordinary skill would have been motivated to make this modification in order to more accurately control a vehicle heading and improve a navigation system for a vehicle by incorporating error sources from all aspects of the vehicle (Yamaguchi [0006] [0034]).

	Regarding claim 9 Giurgiu in view of Yamaguchi discloses all of the limitations of claim 8 and further discloses:

	The method as claimed in to claim 8, further comprising providing the sensor data record and the associated error probability from the central computer to a digital map application.  (Giurgiu fig. 2 [0023] [0064] wherein the database is given information to update a map and then sends the information to other vehicle to confirm the road features i.e. confirm the error probability from the vehicles). 

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Giurgiu in view of Yamaguchi as applied to claim 8 above, further in view of Aghamohammadi et al. (US Pre-Granted Publication No. US 2017/0157769 A1 hereinafter “Aghamohammadi”).

	Regarding claim 10 Giurgiu discloses all of the limitations of claim 8 and further discloses:

	The method as claimed in claim 8, further comprising:  comparing the error probability of the sensor data record with a defined threshold value; (Giurgiu [0061] wherein the confidence value is compared to a threshold for updating the map with the road features) and identifying the sensor data record as incorrect if the threshold value is exceeded. (Giurgiu [0065] wherein the sensor data is deleted if the confidence level is too low and the uncertainty is too high).

	Additionally and as an alternative, in the same field of endeavor of vehicle controls  Aghamohammadi discloses:

	“and identifying the sensor data record as incorrect if the threshold value is exceeded.” (Aghamohammadi [0038] [0066] wherein if the variance in the sensor is greater than a threshold, the measurement is deemed incorrect, and the mapping capabilities are able to be in a var, airplane, or boat).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the error threshold of Aghamohammadi with the vehicle system of Giurgiu because one of ordinary skill would have been motivated to make this modification in order to increase the confidence in the sensor measurements and improve the mapping accuracy of the system (Aghamohammadi [0038]). 



Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130080050 A1 discloses an a priori sensor system to determine if sensor attitude is correct

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
 /JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664